DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filled October 15, 2021 have been entered. Claims 1 and 4-16 are currently pending. Claims 1, 4, and 10 has been amended. Claims 2-3 have been canceled. 

Response to Arguments
Applicant's arguments filed October 15, 2021 have been fully considered but they are persuasive as the side wall of the second counterbore did not engage with the membrane as the claim now requires. However, Sanders et al. US 2015/0297454 A1 teaches multiple embodies and a new embodiment had been used to address the amended limitation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sanders et al. US 2015/0297454 A1 (hereafter referred to as Sanders).
With regards to claim 1, Sanders discloses a syringe adapter (abstract) comprising:
-a housing (16) having a first end (18) and a second end (20), the first end configured to be secured to a first container ([0083] which discloses the housing and ends and that the first end may connect to a container, the contain is specifically mentioned in line 9);
a cannula (28) having a first end and a second end, the second end of the cannula positioned within the housing ([0083] discloses the cannula has a distal end 30 which would indicate the cannula has an opposite proximal end and the ends could be considered a first and second end); and
a collet (32) having a first end (54) and a second end (56), at least a portion of the collet received within the housing ([0083] lines 15-18 which disclose the collet is in the housing and [0086] which details the subparts of the collet), the collet comprising a body(52) defining a passageway (58) ([0086] which details the subparts of the collet), a membrane (34) received by the passageway ([0083] lines 15-18 which disclose a membrane is with the collet and Figure 8 showing the membrane within the passage of the collet), and a locking member (60) connected to the body of the collet ([0086]), the 
wherein the passageway of the body of the collet comprises:
a first counterbore (see annotated figure 1 below);
a second counterbore a second counterbore engaging a vertical sidewall of the body of the membrane (see annotated figure 1 below for the second counterbore, the vertical sidewall engagement is not shown but discussed: in [0071 which refers to multiple different membrane shapes and [0089] which discloses the second head portion of the first membrane as engaged to the body of the collect (in the area labeled as the second counterbore); the body of the collect and membrane is a 3D structure therefore engagement with any or all axis would be reasonable especially given the numerous presented shape various for the collect and membrane), [0101, 0103, 0107, and 0111] all discuss various shapes of the membrane and how they engage with the collect); and 
an intermediate portion positioned between the first counterbore and the second counterbore, the intermediate portion having an internal diameter less than an internal diameter of the first counterbore and less than an internal diameter of the second counterbore (see annotated Figure 1 below showing the location of the counterbore- a counterbore is understood to mean “to form a counterbore in : enlarge (part of a hole) by means of a counterbore” per Merriam, Webster- since applicant provides no alternative definition of the term; additionally [0110] discloses Figurs 55 A-G is an alternative shape for the membrane seated within the collet), 
wherein the intermediate portion comprises a narrowed portion compressing a portion of the body of the membrane ([0086] states the passageway is generally cylindrical but allows for other shapes, [0110] discloses various different embodiments for the collet that may be used Figures 53 and 54 show a collet with a narrowed portion of the passageway, [0111] discloses the membrane is pulled or pushed into the collet thereby indicating compression of the membrane which may a different size from the collet per [0110]), the narrowed portion of the passageway has a smaller diameter than a remaining portion of the intermediate portion of the passageway (See annotated Figure 1 below for a collect with an intermediate portion that has a further narrowed section).
 


    PNG
    media_image1.png
    770
    836
    media_image1.png
    Greyscale

Figure 1: Sander's Figure 53 annotated for claim 1;  this does not show the membrane’s engagement  

With regards to claim 4, Sanders discloses the membrane has a first head portion (88) and a second head portion (90), the first and second head portions extending radially outward from the body of the membrane (see Figure 2 element 34 which is the membrane and then 88 and 90 are subparts [0089] and  [0071] which disclose Figures 55A-G are different embodiments of the membrane), the body of the membrane having a first portion having a first diameter and a second portion having a second diameter, the first diameter smaller than the second diameter (see Figure 2 below which is annotated and [0111] which discloses shapes for the membrane).

    PNG
    media_image2.png
    302
    436
    media_image2.png
    Greyscale

Figure 2: Sander's Figure 55D annotated from claims 4 and 7-9
With regards to claim 5, Sanders discloses the intermediate portion of the passageway of the body of the collet receives the first portion of the membrane ([0110] which discloses the membrane is located within the collet, and figure 53 which shows the first portion of the membrane (as annotated above) is within the intermediate portion of the collet).
With regards to claim 6, Sanders discloses the second counterbore of the passageway of the body of the collet receives the second portion of the membrane ([0110] which discloses the membrane is located within the collet, and figure 53 which shows the second portion of the membrane (as annotated above) within the second counterbore of the collet).
With regards to claim 7, Sanders discloses the body of the membrane defines a passageway (see Figure 2 above which is annotated and [0111] which discloses shapes and passageways for the membrane).
With regards to claim 8, Sanders discloses the passageway of the membrane extends from the first end of the body of the membrane towards the second end of the body of the membrane (the passageway needs to only extend towards and not into or through the second end of the body of the membrane and the direction of the extension of the passageway is clearly seen above in Figure 2).
With regards to claim 9, Sanders discloses the passageway of the membrane terminates at a position intermediate the first and second ends of the body of the membrane (the passageway terminates before the first and second end of the body as clearly seen above in Figure 2 meaning the passageway does not go through the membrane’s full length).
With regards to claim 10, Sanders discloses the membrane has a first head portion (88) and a second head portion (90) (see Figure 2 element 34 which is the membrane and then 88 and 90 are subparts [0089] and  [0071] which disclose Figures 55A-G are different embodiments of the membrane).
With regards to claim 11, Sanders discloses the first head portion of the membrane is positioned within the passageway of the collet, and wherein the second head portion is engaged with an end of the body of the collet ([0110] which discloses the membrane is located within the collet, and figure 53 which shows the first head portion of the membrane (see figure 3 below) is within the passageway of the collet).

    PNG
    media_image3.png
    501
    902
    media_image3.png
    Greyscale

Figure 3: Sanders Figure 8 annotated for claims 11 and 14
With regards to claim 12, Sanders discloses first head portion includes a frusto-conical surface ([0111] and [0071] which describe figures 55A-G which show various shapes for the membrane).
With regards to claim 13, Sanders discloses the second head portion includes a convex surface ([0111] and [0071] which describe figures 55A-G which show various shapes for the membrane).
With regards to claim 14, Sanders discloses the first head portion of the membrane engages the collet and is positioned within the first counterbore (see annotated Figure 3 above).
With regards to claim 15, Sanders discloses the passageway of the collet has a first portion and a second portion, the first portion of the passageway including the narrowed portion (see annotated Figure 4 below).

    PNG
    media_image4.png
    510
    819
    media_image4.png
    Greyscale

Figure 4: Sanders Figure 8 annotated for claims 15 and 16

With regards to claim 16, Sanders discloses the first portion of the passageway of the collet has a smaller diameter than the second portion of the passageway of the collet (see annotated Figure 4 above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US 2015/0297839 A1 and US 2015/0297459 A1 appears to be substantially similar to the discloser of US 2015/0297454 A1.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLA E BURNETTE whose telephone number is (571)272-9574.  The examiner can normally be reached on M-S: 0830-1900 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 5712701775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GABRIELLA E BURNETTE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781